Case: 12-3180    Document: 12   Page: 1   Filed: 10/11/2012




          NOTE: This order is nonprecedential.


  mtntteb ~tate5 (!Court of ~peaI5
       for tbe jfeberaI Case: 12-3180        Document: 12   Page: 2   Filed: 10/11/2012




LAWRENCE BROTHERS      v. ARMY                             2

    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision concerns
the procedure or jurisdiction of the Board. In this case, the
Board dismissed the appeal for lack of jurisdiction. Thus,
the Board is the proper respondent in this petition for
reVIew.
      Accordingly,
      IT Is ORDERED THAT:

    The motions are granted. The revised official caption
is reflected above. The Board and Army's briefs are due
within 21 days from the date of issuance of this order.

                                     FOR THE COURT


                                     lsI Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26